[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 06-12267                 ELEVENTH CIRCUIT
                                                                 FEB 23, 2007
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                   CLERK

                     D.C. Docket No. 05-00081-CV-WCO-2

ELLEN POPE,

                                                         Plaintiff-Appellant,

                                      versus

TARGET CORPORATION,

                                                         Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                              (February 23, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

      The plaintiff, Ellen Pope, appeals the district court’s order granting summary

judgment in favor of defendant, Target Corporation. Pope contends that the district
court erred when it concluded that (1) the clothing rack was an open and obvious

static condition and (2) Pope could have avoided tripping over the base of the rack

through the exercise of ordinary care.

      We conduct a de novo review of the district court’s summary judgment ruling.

Clark v. Coats & Clark, Inc., 929 F.2d 604, 609 (11th Cir. 1991). Having reviewed

the briefs and the relevant portions of the record, we conclude that the district court

did not err on these two issues. Appellant Pope argues in her brief, “the District

Court essentially held that ordinary care involves getting down and looking

underneath the clothes hanging on the rack to discover any hidden dangers.”

(Appellant Br. at unnumbered page under Argument Citation of Authority section.)

However, this is neither the standard of care nor the holding articulated by the district

court. The district court correctly notes:

      As for plaintiff’s claim that the base of the rack was covered by clothing
      that obscured her view, if true, plaintiff must have been walking so close
      to the rack that her foot came under the clothes and hit the base. If the
      base of the rack was not obstructed by clothing, then plaintiff could have
      seen it. In either scenario, it is clear to the court that plaintiff could have
      avoided tripping over the base of the rack through the exercise of
      ordinary care. (R.1-24 at 7.)

Coupled with “plaintiff’s admitted familiarity with the construction of clothing racks

in general and her previous experience both working and shopping in similar retail

stores” (R.1-24 at 6-7), the district court correctly concluded that plaintiff had “equal

                                             2
knowledge” of the danger posed by the clothing rack’s base. Accordingly, the district

court properly granted summary judgment in favor of Target Corporation.

      AFFIRMED.




                                         3